internal_revenue_service department of the treasury index number washington dc person to contact telephone number refer reply to cc ebeo - plr-116834-98 date feb j999 key worker firm dear this is in reply to a request for a ruling to determine the federal employment_tax status of the above-named worker with respect to services she provided to the firm the federal employment_taxes are those imposed by the federal_insurance_contributions_act fica the federal_unemployment_tax_act futa and the collection of income_tax at source on wages according to the information submitted the firm is a federal_agency that selects and administers scholarships to undergraduate college students the worker was engaged to provide clerical work pursuant to a written_agreement she performed her services from date through date the worker's services were performed at the firm’s facilities under its schedule and hours of operation the firm provided ail the equipment and supplies that were necessary to perform her services the worker's duties included opening and sorting mail preparing correspondence filing and answering the telephone her remuneration was based on an hourly rate and the firm reported her earnings to the internal_revenue_service on form_1099 1dollar_figure seog e e e e i e n the worker states that she was supervised and assigned work by the firm's administrative officer who had the right to change the methods used by the worker in the performance of her services she was given training and instructions by the firm was understood that the worker was to perform her services personally the worker states that the firm represented her to the public as its employee and that her services were provided under the firm’s business name either the firm or the worker could terminate the agreement for services at any time without incurring a liability it the worker indicates that she did not perform similar services for others and did not maintain her own office or represent herself to the public as being in the business of providing the same or similar services the worker also indicates that she did not have a financial investment in a business related to the services performed the worker further indicates that she did not incur a loss or realize a profit in the performance of her services for the firm sec_3121 of the internal_revenue_code defines employee as any individual who under the usual common_law rules applicable in determining the employer- employee relationship has the status of an employee the question of whether an individual is an employee under the common_law rules or an independent_contractor is one of fact to be determined upon consideration of the facts and the application of the law and regulations in a particular case guides for determining the existence of that status are found in three substantially_similar sections of the employment_tax regulations namely sec_31_3121_d_-1 sec_31_3306_i_-1 and sec_31_3401_c_-1 relating to the fica the futa and federal_income_tax withholding respectively sec_31_3121_d_-1 of the regulations provides that generally the relationship of employer and employee exists when the person for whom the services are performed has the right to control and direct the individual who performs the services not only as to the result to be accomplished by the work but also as to the details and means by which that result is accomplished that is an employee is subject_to the will and control of the employer not only as to what shall be done but as to how is shail be done in this connection it is not necessary that the employer actually direct or contro the manner in which the services are performed it is sufficient if he or she has the right to do so general if an individual is subject_to the control or direction of another merely as to the result to be accomplished and not as to the means and methods for accomplishing the result he or she is an independent_contractor in sec_31_3121_d_-1 of the regulations provides that if the relationship of an employer and employee exists the designation or description of the parties as anything other than that of employer and employee is immaterial thus if an employer- employee relationship exists the designation of the employee as partner coadventurer agent or independent_contractor must be disregarded le enn een vmxracosmeacemuasteeeenmnnmenaaery eee in determining whether an individual is an employee or an independent_contractor under the common_law all evidence of both control and lack of control or autonomy must be considered in doing so one must examine the relationship of the worker and the business relevant facts generally fall into three categories behavioral controls financial contro s and the relationship of the parties behavioral controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or control how the worker performs the specific tasks for which he or she is hired facts which illustrate whether there is a right to control how a worker performs a task include the provision of training or instruction financial controls are evidenced by facts which illustrate whether the service_recipient has a right to direct or contro the financial aspects of the worker's activities these include significant investment unreimbursed expenses making services available to the relevant market the method of payment and the opportunity for profit or loss the relationship of the parties is generally evidenced by examining the parties’ agreements and actions with respect to each other paying close attention to those facts which show not only how they perceive their own relationship but also how they represent their relationship to others facts which illustrate how the parties perceive their relationship include the intent of the parties as expressed in written contracts the provision of or lack of employee_benefits the right of the parties to terminate the relationship the permanency of the relationship and whether the services performed are part of the service recipient's regular business activities we have carefully considered the information submitted in this case and in view of the facts discussed above we conclude that the firm had the right and did in fact exercise the degree of direction and control necessary to establish an employer-employee relationship accordingly we conclude that the worker was an employee of the firm and amounts paid to her for services provided are wages subject_to federal employment_taxes and income_tax_withholding sec_3306 of the code pertaining to the futa provides that service performed in the employ of the united_states government are excepted from the definition of employment this letter does not constitute a notice_of_determination concerning worker classification under sec_7436 of the code this ruling is applicable to any other individuals engaged by the firm under similar circumstances this ruling is directed only to the taxpayer to whom it is addressed sec_6110 of the code provides that it may not be used or cited as precedent sincerely j harry beker chief branch office of the associate chief_counsel employee_benefits and exempt_organizations enclosure copy of this letter copy for sec_6110 purposes
